         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

____________________________________
                                    :
DAY KIMBALL HEALTHCARE, INC. and :
ERICA J. KESSELMAN, M.D.,           :
                                    :
            Plaintiffs,             :
                                    :                Case No. 3:19-cv-01521-KAD
v.                                  :
                                    :
ALLIED WORLD SURPLUS LINES          :
INSURANCE COMPANY F/K/A DARWIN :
SELECT INSURANCE COMPANY, ET AL :                    November 21, 2019
___________________________________ :

  MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO DISMISS FILED BY
                STEADFAST INSURANCE COMPANY
       I.      Introduction

       The Plaintiffs, Day Kimball Healthcare, Inc. (“Day Kimball”) and Erica J. Kesselman,

M.D. (“Dr. Kesselman”)(collectively “the Plaintiffs”), submit this Memorandum of Law in

opposition to Steadfast Insurance Company’s (“Steadfast”) Motion to Dismiss dated October 17,

2019, Doc. No. 18 (“Motion”). In moving to dismiss the Plaintiffs’ Complaint dated August 30,

2019 (“Complaint”)(Doc. No. 1, pp. 22-38), Steadfast contends that the underlying lawsuit for

which the Plaintiffs seek coverage under the Steadfast Health Care Excess Liability Policy “is

not a covered Claim” because it “is not a Claim first made against an Insured during the

applicable Policy Period.” Motion, p. 1. Steadfast’s argument is inconsistent with and contrary

to the express terms of the insuring agreement and other provisions of the insurance policy it

issued to Day Kimball. Under the terms of the Health Care Excess Liability Policy issued to Day

Kimball, Steadfast is bound to indemnify the Plaintiffs for the “ultimate net loss” in excess of the

ORAL ARGUMENT REQUESTED


                                                 1
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 2 of 32



limits of the Lexington Insurance Company primary policy and the Darwin Health Care

Organization Umbrella Liability Insurance Policy issued to Day Kimball. Steadfast provides no

factual or legal support for its Motion and its Motion should be denied.

       II.     Factual Background

       Plaintiffs filed this declaratory judgment action in the Connecticut Superior Court,

seeking excess liability coverage under two insurance policies for negligence claims alleged

against them in an underlying medical negligence case entitled Meagan Corona, Individually

and Estella Tabor PPA Meagan Corona v. Day Kimball Healthcare, Inc., et al., pending in the

Connecticut Superior Court for the Judicial District of Hartford (“Underlying Lawsuit”).

Complaint (“Compl.”), ¶1. The Defendants removed the declaratory judgment action to this

Court on September 26, 2019. Doc. No. 1. Each Defendant then filed a Motion to Dismiss the

Plaintiffs’ Complaint on October 17, 2019. Doc. Nos. 18 and 19.

       Day Kimball is a healthcare organization that operates Day Kimball Hospital, a

community hospital that serves Northeastern Connecticut and parts of Massachusetts and Rhode

Island. Compl. ¶9, Doc. No. 1 at pp. 22-38. Dr. Kesselman is an obstetrician gynecologist who

was an employee of Day Kimball and a member of Day Kimball Hospital’s medical staff at all

relevant times. Id., ¶10. On August 7, 2013, Meagan Corona gave birth to Estella Tabor at Day

Kimball Hospital. Dr. Kesselman performed the delivery. Id., ¶15. After the delivery, Estella

Tabor was transported to UMass Medical Center for treatment in the neonatal intensive care unit.

Compl. ¶16, Doc. No. 1 at pp. 22-38. On November 3, 2015, Megan Corona, on behalf of

herself and as parent of Estella Tabor commenced the Underlying Lawsuit, alleging claims of

medical negligence against Day Kimball and Dr. Kesselman and seeking damages for injuries

they each allege they sustained due to the alleged medical negligence. Id., ¶¶17-18. Day

                                                2
           Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 3 of 32



Kimball and Dr. Kesselman deny the allegations of medical negligence in the Underlying

Lawsuit. Id., ¶21.

         At the time of the alleged negligent medical incident in the Underlying Lawsuit, the

Plaintiffs were insured under a primary liability insurance policy issued by Lexington Insurance

Company, Policy No. 6796761 (“Lexington Policy”). Day Kimball provided Lexington with

notice of the issues relating to the birth of Estella Tabor and the Underlying Lawsuit, and

Lexington agreed to defend and is defending Day Kimball and Dr. Kesselman in the Underlying

Lawsuit. Compl., ¶¶22-23 (Doc. No. 1 at pp. 22-38). The Plaintiffs were also insured under a

Health Care Organization Umbrella Liability Insurance Policy issued by Darwin Select

Insurance Company, now known as Allied World Surplus Lines Insurance Company (“Allied

World”), Policy No. 0305-9808, with effective dates of October 1, 2012 to October 1, 2013

(“Darwin Policy”). Id., ¶¶28-31, Exhibit B (Doc. No. 1 at pp. 60-103). The Darwin Policy

provided umbrella and excess liability coverage to the liability coverage provided under the

Lexington Policy. Compl., ¶29.

         The Plaintiffs were also insured under a Health Care Excess Liability Insurance Policy

issued by Steadfast (“Steadfast Policy”), which provides excess liability coverage to the

coverage available under the Darwin Policy and the Lexington Policy. Id.. ¶¶35-38. A true and

exact copy of the Steadfast Policy is attached as Exhibit C to the Complaint. Id. ¶35, Ex. C

(Doc. No. 1 at pp. 104-136). Day Kimball provided Steadfast with notice of the Underlying

Lawsuit on March 24, 2017. Id., ¶24.1 On May 19, 2017, Steadfast denied Day Kimball’s claim

for coverage under the Steadfast Policy on the grounds that the Underlying Lawsuit was reported


1
  Steadfast mistakenly argues in its memorandum of law in support of its motion to dismiss that the Plaintiffs “do
not allege that they gave notice either to Darwin or to Steadfast. The Complaint therefore fails to allege a factual
matter sufficient to state a plausible claim for relief.” Doc. No. 18-1 at p. 3. Steadfast’s argument is contradicted by
the allegations of paragraph 24 of the Plaintiffs’ Complaint.

                                                           3
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 4 of 32



to Steadfast “long after the policy expired.” Id., ¶27. Steadfast now seeks to dismiss the

Plaintiffs’ complaint for declaratory relief on the same grounds. Motion, Doc. No. 18 at p. 1;

Memorandum of Defendant Steadfast Insurance Company in Support of its Motion to Dismiss

(“Memorandum of Law”), Doc. No. 18-1 at pp. 1.

       III.    Legal Argument

               A. Federal Rule 12(b)(6)

       Under the Federal Rules, a plaintiff is only required to plead “a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair

notice of what the … claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) citing Conley v. Gibson, 355 U.S. 41, 47 (1957). A

complaint must contain enough factual content which, accepted as true, states a claim that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id at 678. This plausibility

standard is not a “probability requirement.” Id. A plaintiff does not need to plead facts with

exquisite detail, but must provide enough facts to raise a reasonable expectation that discovery

will reveal evidence to support the claims alleged. Van Dorsten v. Provident Life and Accident

Ins. Co., 554 F.Supp.2d 285, 289 (D. Conn. 2008).

               B. Connecticut Law Governs the Interpretation of the Policy

       As the Connecticut Supreme Court has reiterated on numerous occasions:

       The interpretation of an insurance policy, like the interpretation of other written
       contracts, involves a determination of the intent of the parties as expressed by the
       language of the policy . . . The determinative question is the intent of the parties,
       that is, what coverage the . . . insured expected to receive and what the insurer
       was to provide, as disclosed by the provisions of the policy . . . It is axiomatic that

                                                  4
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 5 of 32



       a contract of insurance must be viewed in its entirety, and the intent of the parties
       for entering it derived from the four corners of the policy . . ..

Springdale Donuts, Inc. v. Aetna Cas. & Sur. Co. of Illinois, 247 Conn. 801, 805, (1999). See

also R.C. Bigelow, Inc. v. Liberty Mut. Ins. Co., 287 F.3d 242, 246 (2d Cir. 2002). If the terms

of an insurance policy are clear and unambiguous, the intent of the parties is to be deduced from

the natural and ordinary meaning of the language in the insurance policy. Arrowood Indem. Co.

v. King, 304 Conn. 179, 186-87 (2012), quoting Johnson v. Connecticut Ins. Guaranty Assn., 320

Conn. 639, 643 (2011). When interpreting an insurance policy, a court “must look at the

contract as a whole, consider all relevant portions together and, if possible, give operative effect

to every provision in order to reach a reasonable overall result.” Id. at 187. No word or clause

of an insurance policy should be “eliminated as meaningless, or disregarded as operative, if any

reasonable meaning consistent with the other parts of the policy can be given to it.” A.M. Larson

Co. v. Lawlor Ins. Agency, 153 Conn. 618, 622 (1966), citing Downs v. National Casualty Co.,

146 Conn. 490, 495 (1959).     “[A] court will not torture words to import ambiguity where the

ordinary meaning leaves no room for ambiguity . . . Similarly, any ambiguity in a contract must

emanate from the language used in the contract rather than from one party’s subjective

perception of the terms . . ..” Arrowood, 304 Conn. at 187, quoting Johnson, 320 Conn. at 643.

A provision in an insurance policy is ambiguous when it is reasonably susceptible to more than

one reading. Id. “[A]ny ambiguity in the terms of an insurance policy must be construed in

favor of the insured because the insurance company drafted the policy.” Id.

               C.      The Steadfast Excess Policy Is Not a Claims-Made Policy

       Steadfast mistakenly argues that the Plaintiffs’ claim for coverage under the Steadfast

Policy fails as a matter of law because the Steadfast Policy is a follow form excess policy which

incorporates the terms and conditions of the Darwin Policy. According to Steadfast, the Darwin

                                                  5
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 6 of 32



Policy provides coverage only for Claims that are first made against an Insured during the

Darwin Policy Period of October 1, 2012 to October 1, 2013. Steadfast argues that because the

Underlying Lawsuit was not filed against the Plaintiffs within the Darwin Policy period, there is

no coverage under the Darwin Policy and the Steadfast Policy. Steadfast’s argument ignores the

express language of the Darwin Policy as well as the language of its own policy.

       Under the Steadfast Policy, Steadfast agreed to provide the following coverage:

       I. Insuring Agreement
       In consideration of the payment of the premium, and in reliance upon the
       statements in the Declarations and in the application made a part of this policy,
       subject to all of the terms of this policy, we agree to pay on behalf of any
       "insured" that portion of "ultimate net loss" in excess of "underlying insurance"
       stated in Item 5 of the Declarations.
       Except as otherwise provided by the specific terms contained in this policy, the
       insurance afforded by this policy shall follow all the terms, conditions,
       definitions and exclusions of the "governing underlying insurance policy"
       designated in Item 6 of the Declarations. Should any of the provisions of the
       "governing underlying insurance policy" conflict with our policy, the
       provisions of our policy will apply.
Compl., Ex. C, I. Insuring Agreement (Doc. No. 1 at p. 111). Steadfast agreed to indemnify

its insured for “that portion of the ‘ultimate net loss’ in excess of ‘underlying insurance’

stated in Item 5 of the Declarations.” Id. The term “ultimate net loss” is defined in the

Steadfast Policy to mean “the sum actually paid or payable, after deduction of all recoveries

and salvage, in the settlement or satisfaction of losses, claims or suits for which any

‘insured’ is liable either by adjudication or settlement. ‘Ultimate net loss’ includes all

‘defense expenses’ incurred in the investigation and defense of a loss, claim or suit.” Id.,

5. Definitions ¶5. Under its policy, Steadfast agreed to indemnify Day Kimball and other

insureds for the amount of any defense expenses, a settlement or a judgment that exceeds

the “underlying insurance” in Item 5 of the Declarations. The term “underlying insurance”

                                                 6
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 7 of 32



in the Steadfast Policy means “the primary and excess insurance policies contributing to

the total limit stated in Item 5 of the Declarations . . ..” Id. (emphasis added). Thus, the

“underlying insurance” to which the Steadfast Policy applies is any insurance policy that

contributes to the payment of defense expenses, a settlement or a judgment up to the limits

stated in the Declarations.

       Item 5 of the Steadfast Policy Declarations states:

       Item 5. Underlying Insurance:
       Our limits of liability apply in excess of the following total limits of liability
       of "underlying insurance"

       (A) Each “Occurrence” or “Medical Incident”           $See Endorsement #14
       (B) Annual Aggregate                                  $See Endorsement #14
Steadfast Policy, Health Care Excess Liability Policy Declarations, attached as Ex. C

to Complaint (Doc. No. 1 at p. 109). Endorsement No. 14 to the policy is a Schedule of

Underlying Insurance which includes the following underlying insurance policies and

limits referenced in Item 5 of the Declarations:

    (1) Umbrella Liability – Lead: Darwin Select Insurance Company Policy No. 0305-

        9080 with $10 million limits of specific loss and $10 million in the aggregate;

    (2) Professional Liability: Lexington Insurance Company Policy No. 6796761 with

        $1 million limits per claim or medical incident and $3 million in the aggregate.

Steadfast Policy, Endorsement No. 14 – GENERAL PURPOSE ENDORSEMENT

(Doc. No. 1 at p. 131). Under the terms of the Steadfast Policy insuring agreement,

Steadfast agreed to indemnify its insured against all loss in excess of the limits of

liability contributed under both the Lexington Insurance Company primary policy and

the Darwin Policy. Those combined limits appear to be $11 million per claim or

                                                 7
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 8 of 32



medical incident and $13 million in the aggregate. Once those insurers contribute their

respective policy limits towards the payment of defense expenses, a settlement or a

judgment against the Plaintiffs, Steadfast is obligated to indemnify the Plaintiffs for

amounts in excess of the limits contributed up to the Steadfast Policy limits of $5

million per occurrence or medical incident and $5 million in the annual aggregate.

Steadfast Policy, Health Care Excess Liability Policy Declarations, (Doc. No. 1 at p.

109).    Nothing in the Steadfast Policy’s insuring agreement, or any other provision of

the Steadfast Policy, requires that a claim be filed against the Plaintiffs within the

Steadfast Policy Period of October 1, 2012 to October 1, 2013 in order for coverage to

be triggered. Accordingly, Steadfast’s Motion should be denied.

               C. There is Coverage Available to the Plaintiffs Under Insuring
                  Agreement C of the Darwin Policy
        Steadfast’s Motion is premised on the mistaken belief that there is no coverage

available to the Plaintiffs under the Darwin Policy as a matter of law because the

applicable insuring agreement in the Darwin Policy requires that a claim alleging a

medical incident be made against the Plaintiffs during the Darwin Policy Period.

According to Steadfast, because the Steadfast Policy is a follow form excess policy

which incorporates the terms and conditions of the underlying Darwin Policy, the fact

that the Underlying Lawsuit was not filed within the Darwin Policy Period bars the

Plaintiffs from receiving excess liability indemnity coverage under the Steadfast Policy.

Memorandum of Law, Doc No. 18-1, p. 2. Like Allied World, however, Steadfast

ignores the language of Insuring Agreement C of the Darwin Policy, which provides

Excess Follow Form Liability Coverage regardless of whether the claim is filed within

the October 1, 2012 to October 1, 2013 policy period. Insuring Agreement C of the

                                                8
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 9 of 32



Darwin Policy does not require that the Underlying Lawsuit have been filed within the

Darwin Policy Period. See Plaintiffs’ Memorandum in Opposition to Motion to Dismiss

Filed by Allied World, Doc. No. 32, Sections III. C through F, pp. 5-13. The Plaintiffs

hereby incorporate the facts, law and arguments in their Memorandum in Opposition to

Allied World’s Motion to Dismiss as to why coverage is not precluded under the

Darwin Policy, as its argument why coverage is not precluded under the Steadfast

Policy for similar reasons. Id. at Sections III. C. – F. Because coverage is not precluded

as a matter of law under the Darwin Policy, Steadfast’s Motion on these grounds should

be denied.

              D. The Steadfast Policy Provides Excess Liability Coverage Even If
                 There is No Coverage Available Under the Darwin Policy
    Even if Steadfast were correct that there is no coverage available to the Plaintiffs

under the Darwin Policy, which it is not, such fact still would not preclude the Plaintiffs

from receiving indemnity coverage under the Steadfast Policy. The Conditions of the

Steadfast Policy require that certain underlying insurance policies remain in effect

during the Steadfast Policy period. Steadfast Policy, 6. Conditions I. Maintenance of

“Underlying Insurance”, (i.) (Doc. No. 1 at p. 115). The condition governing the

maintenance of underlying insurance further states:

       If the ‘underlying insurance’ or limits listed in Item 5 of the Declarations are:
       (a) not maintained . . . or (c) unavailable or uncollectible due to bankruptcy,
       insolvency, liquidation of any ‘underlying insurer’, or your failure to comply
       with the terms and conditions of the ‘underlying insurance’; our coverage will
       apply in the same manner as if the ‘underlying insurance’ were still in effect,
       maintained and collectible.
Id. at ¶(iii)(emphasis added). Under the express language of Condition I of the

Steadfast Policy, coverage is available to the Plaintiffs in excess of Lexington Policy


                                               9
         Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 10 of 32



even if the Darwin Policy is unavailable to the Plaintiffs and, as a result, Allied

World does not contribute the limits available under the Darwin Policy.2 Steadfast

ignores this policy language in its Motion. Steadfast’s Motion should be denied.

                  E. Steadfast Has Not Established it was Materially Prejudiced as a
                     Result of Any Claimed Late Notice
         As set forth previously, Steadfast mistakenly argues that the Plaintiffs’ Complaint

does not allege that Steadfast was notified of the Underlying Lawsuit. See note 1, supra.

The Complaint alleges that Steadfast was notified of the Underlying Lawsuit on March

24, 2017 and that Steadfast denied coverage on May 19, 2017 on the grounds that the

Underlying Lawsuit was reported long after the policy expired. Compl. ¶¶24, 27.

Steadfast’s sole basis for denying coverage and for its Motion is that the Underlying

Lawsuit was not filed within the term of the Darwin Policy period. For the reasons set

forth previously, Steadfast is mistaken. If, however, Steadfast were to subsequently

argue that coverage is precluded under the Steadfast Policy for failure to comply with a

notice condition, such an argument should still fail because Steadfast has not, and cannot,

establish that it was materially prejudiced by any such failure. Connecticut law is clear

that if an insurer wishes to avoid its obligations under an insurance policy based on an

insured’s failure to comply with a condition governing notice, the insurer must establish




2
  This conclusion is further supported by the language of the Insuring Agreement in the Steadfast Policy, which
states that the insurance afforded by the Steadfast Policy shall follow all the terms, conditions, definitions and
exclusions of the “governing underlying insurance policy” “[e]xcept as otherwise provided by the specific terms
contained in this policy”. Steadfast Policy, I. Insuring Agreement (Doc. No. 1 at p. 111). The Darwin Policy is
identified in the Declarations as the “governing underlying insurance policy”. Id., Health Care Excess Liability
Policy Declarations, Item 6 (Doc No. 1 at p. 109). Condition I (iii) of the Steadfast Policy includes the specific
terms that provide excess liability indemnity coverage pursuant to the terms of the insuring agreement even if the
Darwin Policy does not provide umbrella liability coverage.

                                                         10
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 11 of 32



that it was materially prejudiced as a result of the failure to comply with the condition.

Arrowood Indem. Co. v. King, 304 Conn. 179, 201-203 (2012).

       Endorsement No. 11 of the Steadfast Policy provides that the “Named Insured”

shall provide written notice to Steadfast, “as soon as practicable” of any loss, claim or

suit involving injury arising out of a “medical incident” which any insured or

representative of an insured evaluates as having a settlement or judgment value exceeding

25% of the underlying insurance limits. Steadfast Policy, Endorsement No. 11 –

Insured’s Duties in the Event of Loss, Claim or Suit – Medical Incidents

Endorsement, ¶H(i)(a) (Doc. No. 1 at p. 127). The Endorsement also requires the

“Named Insured” to provide written notice “as soon as practicable” of any loss, claim

or suit involving certain birth-related injuries. Id. at ¶H(i)(b)(1). The term “as soon

as practicable” generally means reasonably timely notice under the circumstances of a

particular case. See Arrowood Indem. Co., 304 Conn. at 199 n. 14; Baker v. Metropolitan

Casualty Ins. Co., 118 Conn. 147, 149 (1934).

       “Connecticut law requires two conditions be satisfied before an insurer’s duties

can be discharged pursuant to the ‘notice’ provision of a policy: (1) an unexcused,

unreasonable delay in notification by the insured; and (2) resulting material prejudice to

the insurer.” Arrowood Indem. Co. v. King, 304 at 198, quoting Arrowood Indem. Co. v.

King, 605 F.2d 62, 65 (2d. Cir. 2010). As the Connecticut Supreme Court has stated:

       The purpose of a policy provision requiring the insured to give the [insurance]
       company prompt notice of an accident or claim is to give the insurer an
       opportunity to make a timely and adequate investigation of all the circumstances.
       And further, if the insurer is thus given the opportunity for a timely investigation,
       reasonable compromises and settlements may be made, thereby avoiding
       prolonged and unnecessary litigation. If this legitimate purpose can be protected
       by something short of automatic enforcement of the notice provisions, then their
       strict enforcement is unwarranted . . . A proper balance between the interests of

                                                 11
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 12 of 32



       the insurer and the insured requires a factual inquiry into whether, in the
       circumstances of a particular case, an insurer has been prejudiced by its insured's
       delay in giving notice of an event triggering insurance coverage. If . . . the insurer
       suffered no material prejudice from the delay, the nonoccurrence of the condition
       of timely notice may be excused because it is not . . . a material part of the agreed
       exchange.
Reichhold Chemicals, Inc. v. Hartford Acc. and Indem. Co., 243 Conn. 401, 418 (1997),

quoting Aetna Casualty & Surety Co. v. Murphy, 206 Conn. 409, 417 (1988), overruled

in part by Arrowood, 304 Conn. 179. In Murphy, the Connecticut Supreme Court ruled

that the rigor of the traditional principle of strict compliance with a condition required in

an agreement between two parties “has increasingly been tempered by the recognition

that the occurrence of a condition may, in appropriate circumstances, be excused in order

to avoid a ‘disproportionate forfeiture.’” Murphy, 206 Conn. at 413. Accordingly, “in

the absence of conduct that is ‘wilful,’ a contracting party may, despite his own departure

from the specifications of his contract, enforce the obligations of the other party with

whom he has dealt in good faith.” Id. This is especially true in the context of insurance

policies, which are contracts of adhesion under which the insured has no occasion to

bargain about the consequences of delayed notice. Id. at 415. The question of what

circumstances warrant relief from the rigorous enforcement of contract provisions that

would amount to a forfeiture “is one of degree, to be answered, if there is doubt, by the

triers of the facts.” Id. at 414-415, quoting Jacobs v. Youngs, Inc. v. Kent, 230 N.Y. 239,

242-43, 129 N.E. 889 (1921).

       Steadfast has not established an unexcused failure on the part of the Plaintiffs to

comply with a notice condition of the Steadfast Policy. Even if it were successful with

such an argument, Steadfast would not be relieved of its obligation to provide coverage

under the policy because it must prove that it was materially prejudiced in order to avoid

                                                 12
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 13 of 32



its contractual obligations. Arrowood v. King, 304 Conn. at 203. Steadfast has not done

so.

       Steadfast has not established that it suffered any prejudice, let alone material

prejudice. It is unlikely that it can establish any such prejudice under the circumstance of

this case. As explained previously in sections B and D, the Steadfast Policy is an “Excess

Liability Policy” which requires that certain limits under the Lexington Policy or Darwin

Policy be paid before Steadfast must indemnify the Plaintiffs for amounts they are legally

obligated to pay. By requiring an insurer to establish material prejudice in order to be

relieved of its obligations under an insurance policy for a claimed failure to comply with

a notice condition, Connecticut courts “balance the competing principles of protecting an

insured from disproportionate forfeiture and safeguarding an insurer’s legitimate interest

in protection from stale claims.” Arrowood, 304 Conn. at 202. See also Murphy, 206

Conn. at 417 (“The purpose of a policy provision requiring the insured to give the

company prompt notice of an accident or claim is to give the insurer an opportunity to

make a timely and adequate investigation of all the circumstances . . . And further, if the

insurer is thus given the opportunity for a timely investigation, reasonable compromises

and settlements may be made, thereby avoiding prolonged and unnecessary litigation.”).

Three principles should be considered in determining whether the circumstances of a

particular case warrant relief from an insured’s failure to strictly comply with a notice

provision in a liability insurance policy.

       First, a notice condition is part of an insurance policy, which is recognized as a

contract of adhesion under which the parties do not have the occasion to bargain about

the consequence of delayed notice. See Murphy, 206 Conn. 409, 416. An insurance



                                                 13
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 14 of 32



contract is generally “drawn up by the insurer and the insured, who merely ‘adheres’ to it,

has little choice as to its terms . . . Standardized contracts of insurance continue to be

prime examples of contracts of adhesion, whose most salient feature is that they are not

subject to the normal bargaining processes of ordinary contracts.” Id., citing Nationwide

Ins. Co. v. Gode, 187 Conn. 386, 404 (1982). There is no evidence submitted with

Steadfast’s Motion that suggests that the notice conditions were brought to the attention

of the Plaintiffs before the Policy was issued or, had they been brought to their attention,

the conditions would have been subject to negotiation. The Steadfast Policy is a contract

of adhesion which weighs against forfeiture for failure to strictly comply with a notice

condition. Cf. Murphy, 206 Conn. at 416-417.

       Second, the Court should consider whether strict enforcement of the notice

conditions will operate as a forfeiture of insurance coverage, which is exactly what

Steadfast seeks through the Motion. Id. at 417. Literal enforcement of the notice

provision requiring notice “as soon as practicable” of any loss, claim or suit involving

injury arising out of a medical incident which may have a settlement or judgment value in

excess of 25% of the underlying insurance limits, or notice “as soon as practicable” of

certain birth-related injuries, would operate to discharge Steadfast of its obligation to

indemnify the Plaintiffs under the Steadfast Policy. This is true before any obligation on

the part of Steadfast arises under its insuring agreement if the underlying insurers have

not paid the limits of their respective insurance policies. Plaintiffs have yet to become

legally obligated to pay defense expenses, a settlement or a judgment in the Underlying

Lawsuit in excess of the contributing insurance policies identified in the Steadfast




                                                  14
          Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 15 of 32



Policy.3 “The operative effect of noncompliance with the notice provisions is a forfeiture

of the interests of the insured that is, in all likelihood, disproportionate.” Aetna Cas. and

Sur. Co. v. Murphy, 206 Conn. 409, 417 (1988).

         Finally, the Court should balance relieving an insured from disproportionate

forfeiture arising from loss of coverage due to strict compliance with a notice condition

of an insurance policy against an insurer’s interest in protecting itself from stale claims.

Id. at 417. “If this legitimate purpose can be protected by something short of automatic

enforcement of the notice provisions, then their strict enforcement is unwarranted.” Id.

Here, there are no “stale claims” because Steadfast is an excess liability insurer whose

indemnity obligations are contingent on payment of the limits under the Lexington Policy

and the Darwin Policy. It has not been established, and cannot be said, that Steadfast has

been materially prejudiced by not being permitted to investigate the claims in the

Underlying Lawsuit, or limited in its ability to make reasonable compromises and

settlements in an effort to avoid prolonged and unnecessary litigation after an

investigation. Steadfast is not obligated to investigate, defend or settle any loss, claim or

lawsuit against its insured. Policy, 4. Defense and Expenses for Claims and Suits (Doc.

No. 1 at p. 112). Steadfast may have the right to associate with its insured or the

underlying insurers in the investigation, defense or settlement of the Underlying Lawsuit

if the suit appears reasonably likely to involve Steadfast. Id. Even if Steadfast associated

in the defense or settlement of the Underlying Lawsuit, however, it is not liable under its


3
  Although the Plaintiffs may not have become legally responsible for a sum in excess of the underlying insurance
identified in the Steadfast Policy, the plaintiffs in the Underlying Lawsuit filed an Offer of Compromise in the
amount of $20 million against Day Kimball and Dr. Kesselman on May 8, 2017. See Megan Corona et. al, v. Day
Kimball Healthcare, Inc., et al. Connecticut Superior Court Docket No. HHD-CV15-6075511-S, Docket No. 234.
The Court should take judicial notice of this fact. See Fed. R. Evid. 201. The issues in this declaratory judgment
action are therefore ripe for adjudication because the Plaintiffs are exposed to liability in excess of the limits of the
underlying Lexington Policy and Darwin Policy.

                                                            15
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 16 of 32



policy unless the limits of the underlying insurance policies are paid. Additionally,

Steadfast has had the opportunity to associate in the investigation, defense or settlement

of the Underlying Lawsuit since it was notified of the Underlying Lawsuit on March 24,

2017, but apparently chose not to do so and opted to deny coverage to the Plaintiffs. Any

ability of Steadfast to investigate the Underlying Lawsuit for the purpose of making

reasonable compromises and settlements has not been materially affected by the fact it

was notified of the Underlying Lawsuit in March 2017. See e.g. Lumbermens Mut. Cos.

v. RGIS Inventory Specialists, LLC, 2009 WL 137055 * 9 (S.D.N.Y. 2009), aff’d 628

F.3d 46 (2nd Cir. 2010)( finding that excess insurer’s refusal to participate in defense of

insured after receiving notice militated against finding of prejudice under Michigan law;

“Any prejudice does not become material where the carrier, upon notice, does not act or

properly act to protect its interest and/or that of its insured” because the prejudice was not

attributable to late notice, but to insurer’s failure to act upon receiving notice.)(attached

as Exhibit A).

       Steadfast has not established that it was materially prejudiced by any notice that

did not strictly comply with the terms of the Steadfast Policy as required under Arrowood

Indem. Co. v. King, 304 Conn. 179 (2012). The interests against disproportionate

forfeiture weigh in favor of enforcing Steadfast’s agreement to provide excess liability

insurance coverage in accordance with its insuring agreement and requiring it to

indemnify the Plaintiffs in accordance with the terms of the Steadfast Policy. See

Murphy, 206 Conn. at 413. The Motion should therefore be denied. Cf. Darwin Select

Insurance Co. v. Middlesex Health System, Inc., 2016 WL 7974294 at *4-5 (Conn.Super.

Dec. 16, 2016)(Peck, J.) (denying excess insurer’s motion for summary judgment under a



                                                  16
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 17 of 32



Health Care Organization Umbrella Liability Insurance Policy based on claimed failure

of insured to comply with notice condition when insurer failed to demonstrate no issue of

material facts concerning issue of material prejudice) (attached as Exhibit A).

       IV.     Conclusion

       For the reasons set forth herein, the Defendant Steadfast has not established that

the Plaintiffs’ Complaint fails to allege a plausible claim for relief. Accordingly, the

Plaintiffs respectfully request that Steadfast’s Motion to Dismiss be denied.

                                                      DAY KIMBALL HEALTHCARE, INC.
                                                      ERICA J. KESSELMAN, M.D.,
                                                      PLAINTIFFS

                                                 By______/s/ Michael T. McCormack________
                                                    Michael T. McCormack (ct13799)
                                                    O’Sullivan McCormack Jensen & Bliss PC
                                                    100 Great Meadow Road, Suite 100
                                                    Wethersfield, CT 06109
                                                    Tel: 860-258-1993
                                                    Fax: 860-258-1991
                                                    Email: mmccormack@omjblaw.com
                                                    Its Attorney




                                                 17
        Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 18 of 32



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                                      By__/s/ Michael T. McCormack________
                                                              Michael T. McCormack (ct13799)




                                                 18
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 19 of 32




                        EXHIBIT A
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 20 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 21 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 22 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 23 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 24 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 25 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 26 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 27 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 28 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 29 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 30 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 31 of 32
Case 3:19-cv-01521-KAD Document 33 Filed 11/21/19 Page 32 of 32
